R egistration No. 333-162297 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PACIFIC FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Washington (State or other jurisdiction of incorporation or organization) 91-1815009 (IRS Employer Identification Number) 1101 S. Boone Street Aberdeen, Washington 98520-5244 (360) 533-8870 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Dennis A. Long Chief Executive Officer Pacific Financial Corporation 1101 S. Boone Street Aberdeen, Washington 98520-5244 Telephone (360) 533-8870 (Name, address, including zip code, and telephone number, including area code, of agent for service) With copy to: Mary Ann Frantz David G. Post Miller Nash LLP 111 S.W. Fifth Avenue, Suite 3400 Portland, Oregon 97204 (503) 224-5858 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. [X] If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in rule12b-2 of the Exchange Act. Large accelerated filer 0 Accelerated filer 0 Non-accelerated filer 0 Smaller reporting company T The registration hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. EXPLANATORY NOTE This Post-Effective Amendment No. 1 to the Registration Statement on Form S-1 of Pacific Financial Corporation (the "Company"), as originally declared effective by the Securities and Exchange Commission (the "SEC") on November 10, 2009, is being filed pursuant to the undertakings in Item 17 of the Registration Statement to: (i) incorporate by reference information contained or incorporated into the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2009 ("Annual Report"), and the Company's Quarterly Report on Form 10-Q for the period ended March 31, 2010, and (ii) remove certain tables showing historical market prices of our stock and beneficial ownership of stock by 5% or greater shareholders and management that are now incorporated from our Annual Report. The information included in this filing amends this Registration Statement and the Prospectus contained therein. No additional securities are being registered under this Post-Effective Amendment No. 1. All applicable registration fees were paid at the time of the original filing of the Registration Statement. PACIFIC FINANCIAL CORPORATION This prospectus relates to the offer and sale of up to 695,000 shares of our common stock by the selling shareholder. We issued and sold these shares as part of a private placement transaction in which the selling shareholder purchased 556,000 shares and a warrant to purchase an additional 139,000 shares at $6.50 per share. We are registering these shares pursuant to agreements we entered into with the selling shareholder. The selling shareholder may sell all or a portion of these shares from time to time, in amounts, at prices and on terms determined at the time of offering. The shares may be sold by any means described in the section of this prospectus entitled "Plan of Distribution" beginning on page15. We will not receive any proceeds from the sale of these shares. We will, however, receive cash proceeds equal to the total exercise price of any warrants that are exercised for cash, but will receive no cash if and to the extent that warrants are exercised pursuant to the net, or "cashless," exercise feature of the warrants. Our common stock is traded on the OTC Bulletin Board under the symbol "PFLC.OB." The last reported trade price for our common stock, on July, 2010, was $ per share. Investing in our common stock involves risks. You should read the "Risk Factors" section beginning on page4 before investing. These securities are equity securities and are not deposits, savings accounts or other obligations of a bank or savings institution and are not insured by the Federal Deposit Insurance Corporation or any other governmental agency. Neither the Securities and Exchange Commission nor any state regulatory agency has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is July , 2010. -1- TABLE OF CONTENTS P age PROSPECTUS SUMMARY 3 RISK FACTORS 4 INCORPORATION BY REFERENCE 9 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 10 SELECTED FINANCIAL DATA 11 DESCRIPTION OF COMMON STOCK 12 SELLING SHAREHOLDER 14 PLAN OF DISTRIBUTION 15 USE OF PROCEEDS 17 WHERE YOU CAN FIND MORE INFORMATION 17 INDEMNIFICATION 18 LEGAL MATTERS 18 EXPERTS 18 -2- PROSPECTUS SUMMARY The following summary highlights information contained elsewhere in this prospectus. It may not contain all the information that may be important to you. You should read the entire prospectus, including the section entitled "Risk Factors," and the information to which we refer you and which is incorporated by reference, before making an investment decision. The Company Pacific Financial Corporation is a bank holding company headquartered in Aberdeen, Washington. We own one bank, The Bank of the Pacific, which is located in the State of Washington and chartered under the laws of that state. We conduct our banking business through 15bank branches located in communities throughout Grays Harbor, Pacific, Wahkiakum and Whatcom counties in Washington and one branch in Clatsop County, Oregon. We were incorporated in the State of Washington on February12, 1997, pursuant to a holding company reorganization of The Bank of the Pacific. Our principal executive offices are located at 1101 S. Boone Street, Aberdeen, Washington 98520. Our telephone number is (360) 533-8870. We maintain a website at www.bankofthepacific.com. The information that is contained in, or can be accessed through, our website is not a part of this prospectus. The Transaction On August25, 2009, we entered into a securities purchase agreement and registration rights agreement with Ithan Creek Master Investors (Cayman) L.P. (referred to sometimes as Ithan Creek), under which we sold to Ithan Creek 556,000shares of our common stock and warrants to purchase 139,000additional shares of common stock for total proceeds of $2,502,000 (before expenses). Under the registration rights agreement, we agreed to register for resale 695,000shares that are owned by Ithan Creek or may be acquired by it upon exercise of warrants. We are required to keep the registration statement effective until either all of the securities covered by the registration statement have been publicly sold or such securities may be sold by non-affiliates without restrictions under Rule144 under the Securities Act, whichever is earlier. The Offering Shares Offered 695,000 shares of common stock Selling Shareholder Ithan Creek. We are not selling any shares in this offering. Use of Proceeds We will not receive any proceeds from the resale of shares by the selling shareholder. Plan of Distribution See Plan of Distribution for a discussion of the methods that may be used by the selling shareholder in its offer and sale of our shares. Risk Factors See Risk Factors for a discussion of certain factors you should consider before investing in our shares . -3- RISK FACTORS Investment in our common stock involves risks and uncertainties. You should carefully consider and evaluate all of the information contained in this prospectus and in the documents we incorporate by reference into this prospectus before you decide to purchase our common stock. In particular, you should carefully consider and evaluate the risks and uncertainties described below as well as the financial and other information and analysis that is included in our Annual Report on Form10‑K for the fiscal year ended December31, 2009, and Quarterly Report on Form10‑Q for the quarterly period ended March31, 2010. Risks Related to Our Business Future loan losses may exceed our allowance for loan losses. We are subject to credit risk, which is the risk of losing principal or interest due to our borrowers' failure to repay loans in accordance with their terms. A continued or sustained downturn in the economy or the real estate market in our market areas or a rapid change in interest rates will have a negative effect on our borrowers' ability to repay loans and on the value of collateral securing our loans. This deterioration in economic conditions could result in losses in excess of our loan loss allowances. To the extent loans are not paid timely by borrowers, the loans are placed on non-accrual, thereby reducing interest income or even requiring reversals of previously recorded income. To the extent loan charge-offs exceed our financial models, increased amounts will be charged to the provision for loan losses, which would further reduce income. Adverse economic conditions, particularly in Washington and Oregon, have caused and could continue to cause us to incur losses. Our business is directly affected by market conditions, trends in industry and finance, legislative and regulatory changes, and changes in governmental monetary and fiscal policies and inflation, all of which are beyond our control. In 2007, the housing and real estate sectors experienced an economic slowdown that continued and accelerated during 2008. In addition, the overall economy has slipped into recession and is showing signs of significant and continued weakness, especially as measured by the level of unemployment nationally and in our market areas. As a result of these and other factors, we reported significantly reduced net income for the fiscal year ended December 31, 2008, of $951,000, or $0.13 per share. This trend continued and intensified in the current year as we have incurred a net loss for the first nine months of 2009 of $4,338,000, or $0.54 per share. Further deterioration or sustained weakness in business and economic conditions in the markets in which we do business could have one or more of the following adverse effects on our business: · Continued and extended losses on a quarterly and annual basis; · An increase in loan delinquencies, problem assets and foreclosures; · A decrease in the demand for loans and other products and services; or · A decrease in the value of loan collateral, especially real estate, which in turn may reduce a customer's borrowing power and significantly increase our exposure to particular loans. Downturns in real estate markets in our primary market areas could continue to hurt our business. Our business activities and credit exposure are concentrated in our local market areas of Grays Harbor, Pacific, Skagit, Whatcom and Wahkiakum counties of Washington and Clatsop County in Oregon. As such, we are particularly dependent on economic and market conditions in the two sub- -4- regions in which we operate, including the coastal region of Washington and Northwest Oregon and the areas surrounding Bellingham, Washington. Our residential construction, commercial real estate and construction and land development loan portfolios, and a certain number of other loans, have been adversely affected by the downturn in the residential real estate market and economy generally. We anticipate that future declines in the real estate markets in our primary market areas will hurt our business, as will any significant weakness in the lease and sale markets for commercial real estate. If real estate values continue to decline the collateral for our loans will provide less security. As a result, our ability to recover on defaulted loans by selling the underlying real estate will be diminished, and we will be more likely to suffer greater losses on defaulted loans. If economic conditions worsen or do not improve, we expect additional borrowers to default on their loans, also leading to greater losses. We are subject to extensive regulation. Our operations are subject to extensive regulation by federal and state banking authorities which impose requirements and restrictions on our operations. Changes to laws and regulations or actions by regulatory agencies could make regulatory compliance more difficult or expensive and could adversely affect our financial condition and results of operations. In addition, changing regulatory initiatives and procedures may lead to similar adverse effects on our business or make it necessary for us to change our operating strategies. Our regulators have the power to impose restrictions on most aspects of our operations, including, as examples, our loan growth, rates we pay our deposits, our use of brokered deposits, dividend payments and various transactions involving the holding company or the Bank, including branch openings or closings, sales of assets and mergers and acquisitions. Regulators have become particularly diligent in the face of current market conditions and have been aggressively restricting bank lending, borrowing and deposit taking practices, as well as policies and procedures relating to the treatment of classified and nonperforming assets. Regulatory actions, whether informal or formal, could have a material adverse effect on our results of operations, financial condition, and capital position. We face liquidity risks in the operation of our business. Liquidity is crucial to the operation of our business. Liquidity risk is the potential that we will be unable to fund increases in assets or meet payment obligations, including obligations to depositors, as they become due because of an inability to obtain adequate funding or liquidate assets. For example, funding illiquidity may arise if we are unable to attract core deposits, if we are limited in the types of deposits we can accept, if existing depositors withdraw their deposits, or we are unable to renew on acceptable terms long- or short-term borrowings from the Federal Home Loan Bank system or other sources. We may also experience illiquidity in the event of unexpected cash outflows on committed lines of credit or financial guarantees or due to deposit withdrawals or other unexpected events. The increasingly competitive retail deposit environment increases liquidity risk (and increases our cost of funds) as depositors move funds more frequently in search of higher rates. The holding company's liquidity may be further negatively affected by regulatory or statutory restrictions on payment of cash dividends to us by our bank. We monitor our liquidity risk through contingency planning, stress testing, and other means. We also seek to avoid over concentration of funding sources and maturities and to establish and maintain back-up funding facilities that we can draw down if normal funding sources become unavailable. If we fail to control our liquidity risks, we may experience materially adverse effects on our results of operations and financial condition. The financial services industry is very competitive. We face competition in attracting and retaining deposits, making loans, and providing other financial services. Our competitors include other community banks, larger banking institutions, and a wide range of other financial institutions such as credit unions, government-sponsored enterprises, mutual fund companies, insurance companies and other non-bank businesses. Competition is particularly intense in the Bellingham, Washington area, which is still a relatively new market for us. Competition in all of -5- our markets may increase due to the increased presence and influence of significant commercial banks in our market area. Many of our competitors have substantially greater resources than we have and may compete more effectively than we do. Negative publicity regarding the financial services industry may affect our ability to access markets for funding and acquire and retain customers. Reputation risk is the risk to liquidity, earnings and capital arising from negative publicity. The financial services industry continues to be featured in negative national and local headlines about the credit crisis and financial troubles in the banking industry and the responsive regulatory and legislative actions. These reports may damage the industry's image, erode customer confidence in insured financial institutions, and have other effects, all of which may put pressure on our results of operations, financial condition, and liquidity. If we become subject to negative publicity, the effects could be material and adverse to our results of operations and financial condition. Our deposit insurance premiums and related assessments have increased and may adversely affect our results of operations. Effective April1, 2009, the FDIC updated its regulations to: (i)alter the way in which it assesses the risk of loss that individual banks pose to the deposit insurance fund; (ii)revise deposit insurance assessment rates; and (iii)allow for special assessments as necessary to replenish the deposit insurance fund. Each bank is assigned to one of four risk categories based on whether the bank is well capitalized, adequately capitalized, or undercapitalized, and based on the bank's supervisory examination by its primary federal regulator (in our case, the FDIC). Based on its risk category, a bank pays a base assessment rate for deposit insurance, ranging from12 to 45basis points. The base rate is adjusted to reflect increased or decreased risk to the deposit insurance fund posed by unsecured debt, secured liabilities, and brokered deposits. After adjustment to the base assessment rate, a bank's total base assessment rate for deposit insurance can range from7 to 77.5basis points. Additionally, in May2009, the FDIC approved a special assessment of 5basis points on total assets at June30, 2009, less Tier1 capital, capped at 10basis points of domestic deposits. Our FDIC deposit insurance expense for fiscal year 2009 was $1,802,000, including a special assessment of $306,000, as compared to expense of $214,000 in the prior year. Changes to our risk category and applicable base rate adjustments may significantly increase our aggregate deposit insurance premiums, which may adversely impact our results of operations. The real estate construction loans that comprise a significant portion of our loan portfolio subject us to risks, such as risks relating to the adequacy of security and fluctuations in market demand. Construction lending involves extensive risks. In addition to the risk that the market values of the real estate securing construction loans may deteriorate, these loans are also subject to the development risks that the projects will not be completed in a timely manner or according to original specifications or budgets. Real estate development and construction projects that are not completed in a timely manner or according to original specifications are significantly less marketable than projects that are fully developed, and the loans underlying such projects may be subject to greater losses and costs in foreclosure, including, at times, the cost of completing unfinished projects. Construction projects are commonly underwritten based upon projections, such as the sales of homes or future leasing of commercial space, and substantial deviations from such projections can occur. The risks inherent in construction lending may have a material adverse effect on our earnings and overall financial condition, particularly in a time of deteriorating market and economic conditions such as now. -6- Some of our competitors are not regulated as extensively as we are and thus may have a competitive advantage. The banking industry is extensively regulated by federal and state banking supervisors and that regulation and regulatory scrutiny, in general, is expected to increase. Regulations are designed primarily to protect banks' depositors rather than shareholders. We are subject to regulatory requirements relating to our capital adequacy, loan loss reserves, loan‑to‑one‑borrower limits, and various other aspects of our business. As a result, our ability to extend loans may be limited, and we may be required to take additional precautions intended to ensure our safety and soundness. These regulations can place banks at a competitive disadvantage as compared to entities that are scrutinized to a lesser degree or not at all. In addition, if we fail to comply with applicable regulations, we may be subject to sanctions or restrictions on our business activities, any of which would be likely to have a material adverse effect on our results of operations and financial condition. We may not attract enough deposits to allow us to grow our lending operations efficiently. Competition for deposits and deposit-like products has intensified, making it difficult to attract deposits at low rates. Because deposits are the most cost-effective source for funding earning assets, if we cannot attract deposits at favorable rates, the increasing costs of deposits may have an adverse effect on the interest rate spread we achieve on our earning assets, thereby decreasing our profitability. If we are forced to increase the rates we pay on deposits in order to attract these funds, our margins will decrease, making it more difficult for us to return to profitability. Our information systems may experience an interruption or breach in security. We rely heavily on communication and information systems to conduct our business. Any failure, interruption or breach in security of these systems could result in failures or disruptions in our customer relationship management, general ledger, deposit, loan and other systems, such as occurred as a result of extensive flooding and the related loss of power in the area surrounding our headquarters in the winter of 2008‑09. While we have policies and procedures designed to prevent or limit the effect of the possible failure, interruption or security breach of our information systems, there can be no assurance that any such failures, interruptions or security breaches will not occur or, if they do occur, that they will be adequately addressed. The occurrence of any failures, interruptions or security breaches could damage our reputation, result in a loss of customer business, increase our costs of business, subject us to additional regulatory scrutiny, or expose us to civil litigation and possible financial liability, any of which could have a material adverse effect on our financial condition and results of operation. Our profitability measures could be adversely affected if we are unable to effectively deploy the capital raised in our private placement. There can be no assurance that we will be able to use the net proceeds of our private placement of approximately $12.6 million to make loans or acquisitions or in other ways that are likely to generate income. If we are not able to use the proceeds for higher earning assets, our measures of shareholder returns, including earnings per share, return on assets and return on equity, may decline or fail to improve as much as desired. An inability to hire or retain certain key professionals, management and staff could reduce our revenues and net income. We rely on key personnel to manage and operate our business, including important functions such as deposit generation, loan production, and credit quality analysis. The loss of key staff may adversely affect our ability to maintain and manage these functions effectively, which could negatively affect our revenues and net income. -7- Risks Related to Our Common Stock Our common stock is illiquid and may be difficult to sell in open-market transactions. Our common stock trades infrequently and in very low trading volumes on the OTC Bulletin Board under the trading symbol "PFLC.OB." As a result of the low trading volumes and infrequent trades, it may be difficult to liquidate your investment in our shares. Also, because of this lack of liquidity in the market for our common stock, the quoted price of our common stock may not reflect its fair value as would be determined in an active market. We may not be able to continue to pay cash dividends in the same amounts or at all. Our ability to pay cash dividends is dependent on our results of operations and on government regulations applicable to the banking industry. Although we have paid annual dividends in the past, changes in business strategy, business conditions, and other factors may limit our ability or willingness to pay cash dividends in the future. Our trust preferred securities have a priority right to payment of dividends. We have periodically issued trust preferred securities. Trust preferred securities have a priority right to distributions and payment over our common stock. At March 31, 2010, we had trust preferred securities and related debt totaling approximately $13.4million, and $525,000 in accrued but unpaid interest. During the second quarter of 2009, we exercised our right to defer interest payments in connection with our trust preferred securities. So long as this continues, interest will continue to accrue. We cannot pay cash dividends on our common stock until accrued but unpaid interest is paid in full. We are subject to restrictions on changes in control that could make it difficult to obtain a premium for your shares. We are subject to statutory and regulatory limitations that, among other things, require that certain stock acquisitions or change in control transactions be approved by state or federal regulators, or both. Our Articles of Incorporation also contains provisions that may limit the ability to effect a change in control of our company or our bank. We have employment or change in control agreements with our executive officers that may lead to significant severance payments in the event of a change in control. These and other factors may inhibit takeover bids or other attempts to acquire us, decreasing your ability to obtain a premium for yourshares as a result of an acquisition. -8- INCORPORATION BY REFERENCE Securities and Exchange Commission regulations allow us to "incorporate by reference" information into this prospectus, which means that we can disclose important information to you by referring you to another document filed separately with the SEC. The information incorporated by reference is considered part of this prospectus. Information incorporated by reference from earlier documents is superseded by information set forth in this prospectus and by information that has been incorporated by reference from more recent documents. The following documents filed by us with the SEC are incorporated in this prospectus by reference: · Our Annual Report on Form10-K for the fiscal year ended December31, 2009, including those portions of our definitive proxy statement for our 2010 Annual Meeting of Shareholders, filed with the SEC on March 30, 2010, that are incorporated into our Annual Report. · Our Quarterly Report on Form10-Q for the quarter ended March31, 2010; and · Our Current Report on Form8-K filed April 30, 2010 (reporting the results of voting at our Annual Meeting). In accordance with the SEC rules that allow incorporation by reference, we have incorporated by reference from these reports the description of our business, our properties, any legal proceedings, our financial statements and our management's discussion and analysis of our financial condition and results of operations. We have also incorporated by reference disclosure with respect to our officers and directors, their compensation and any related party transactions between us and our officers and directors. You can obtain any of the reports that are incorporated by reference from the SECs website at www.sec.gov. Reports incorporated by reference also are available from us without charge, including any exhibits specifically incorporated into this prospectus by reference. You may obtain documents by requesting them in writing or by telephone as follows: Pacific Financial Corporation Shareholder Relations 1101 S. Boone Street Post Office Box 1826 Aberdeen, Washington 98520-5244 Telephone: (360) 533-8873, ext. 1233 These reports are also available through our website located at www.bankofthepacific.com. You should rely only on the information provided in or incorporated by reference into this prospectus or any supplement. We have not authorized anyone else to provide you with different information. You should not assume that the information in this prospectus or any supplement is accurate as of any date other than the date on the front of these documents. -9- CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This document and documents incorporated by reference into this document contain forward-looking statements that are subject to risks and uncertainties. These statements are all statements about future results or occurrences and are based on the beliefs and assumptions of our management, and on information available to them at the time a particular statement was made. Forward-looking statements can sometimes be identified by words like "believes," "expects," "anticipates," "intends," "plans," "estimates" or similar expressions that often precede, follow or are included in forward-looking statements. All forward-looking statements are subject to risks relating to, among other things, the factors described under the heading "Risk Factors" below, as well as the following: 1. deteriorating economic or business conditions, nationally and in the regions in which we do business, that have resulted in, and are expected to continue to result in, among other things, a deterioration in credit quality and/or reduced demand for credit, increases in nonperforming assets, and additional workout and OREO expenses; 2. changing laws, regulations, standards, and government programs, that may significantly increase our costs, including compliance and insurance costs, and place additional burdens on our limited management resources, change the competitive balance among financial institutions, or lead us to change our strategic focus; 3. competitive pressures among depository and other financial institutions that may impede our ability to attract and retain depositors, borrowers and other customers, retain our key employees, and/or improve or even maintain our interest margins and fee income; 4. decreases in real estate and other asset prices, whether or not due to changes in economic conditions, that may reduce the value of the assets that serve as collateral for many of our loans; and 5. our growth strategies, which may not be successful if we fail to accurately assess market opportunities, asset quality, anticipated cost savings, and costs, or experience significant difficulty integrating acquired assets or businesses or opening new branches or lending offices. Our management believes our forward-looking statements are reasonable; however, you should not place undue reliance on them. Forward-looking statements are not guarantees of performance. They involve risks, uncertainties and assumptions. Many of the factors that will determine our future results, financial condition, and share value are beyond our ability to predict or control. We undertake no obligation to update forward-looking statements. -10- SELECTED FINANCIAL DATA The following selected consolidated financial data for the five fiscal years ended December 31, 2009, and the unaudited consolidated financial data for the three months ended March 31, 2010 and 2009, should be read in conjunction with our audited consolidated financial statements and the accompanying notes incorporated in this report by reference from our Annual Report on Form 10-K for the year ended December 31, 2009, and with the unaudited interim consolidated financial statements and accompanying notes incorporated by reference from our Quarterly Report on Form 10-Q for the quarter ended March 31, 2010. (unaudited) December 31, March 31, (Dollars in thousands, except per share information) Income Statement Net interest income $ Provision for credit losses Non-interest income Non-interest expense Income taxes (benefit) expense ) Net income (loss) $ $ ) $ ) $ Earnings (loss) per share: Basic (1) $ $ ) $ ) $ Diluted (1) $ $ ) $ ) $ Dividends declared Dividends declared per share Dividend payout ratio 35 % 82 % 75 % 78 % Performance Ratios Interest rate spread % Net interest margin % Efficiency ratio % Return on average assets % )% )% Return on average equity % )% )% Balance Sheet Total assets $ Total loans, net Total deposits Other borrowings Total shareholders' equity Book value per share (1) (4) Equity to assets ratio % Asset quality ratios Nonperforming loans to loans % Allowance for loan losses to loans % Allowance for loan losses to nonperforming loans % Nonperforming assets to total assets % Retroactively adjusted for a 1.1-for‑1 stock split effective January 13, 2009 and for a 2-for-1 stock split effective April 4, 2005. Net interest income divided by average earning assets. Non-interest expense divided by the sum of net interest income and non-interest income. Shareholder equity divided by shares outstanding. -11- DESCRIPTION OF COMMON STOCK The following is a brief description of our common stock. This description is qualified by reference to our Restated Articles of Incorporation and Bylaws that are filed as exhibits to the registration statement that includes this prospectus. We are authorized to issue up to 25,000,000 shares of common stock, with $1.00 par value per share. As of April 30, 2010, there were 10,121,853 shares of our common stock outstanding, as well as outstanding warrants exercisable for 699,642 newly issued shares of our common stock, subject to adjustment. The following summary describes material aspects of our common stock. For additional information, please refer to our Articles and Bylaws, and the Washington Business Corporation Act (the "Act"). Dividend Rights The holders of our common stock are entitled to such dividends as our Board of Directors may declare, from time to time, out of funds legally available for that purpose. The Act permits dividends to be paid only if, after distributing the dividend, we would be able to pay our debts as they become due in the ordinary course of business. In addition, a dividend may not be paid if our total assets would be less than the sum of (a)our total liabilities and (b)the amount that would be needed, if we were to be dissolved at the time of the dividend, to satisfy the preferential rights of persons whose right to payment is superior to the recipients of the dividend. Moreover, dividends will depend on our receipt of dividends from our bank since we have no other source of income and on compliance with certain regulatory requirements and the terms of our debentures issued in connection with our trust preferred securities. Dividend restrictions placed on our bank, which may include restrictions imposed by regulatory authorities that have the authority to prevent unsound or unsafe banking practices, may effectively limit the amount of dividends we can pay. Voting Rights The holders of common stock possess exclusive voting rights. Each holder of common stock is entitled to one vote for each share held of record on all matters submitted to a vote of shareholders. A majority of the votes entitled to be cast on a particular matter within a voting group constitutes a quorum for that voting group. Once a quorum is present at a shareholder meeting, action is approved if the number of votes cast in favor of a proposed action exceed the number of votes cast against that proposal unless otherwise required by the Articles, applicable law, or the rules of any stock exchange or other trading system on which the common stock may be listed. Election of Directors Our Board must consist of at least five but not more than 20directors. The Board is divided into three classes, with equal numbers of directors in each class to the extent possible. The classes are staggered so that one class is elected each year to a three-year term. Holders of our common stock do not have cumulative voting rights in the election of directors. Holders of our common stock may remove directors from office, with or without cause, by a majority vote at a special meeting of shareholders called expressly for that purpose. Liquidation If there is a liquidation, dissolution, or winding up of the company, the holders of common stock will be entitled to share ratably in all assets remaining after payment of its debts and other liabilities. -12- Provisions Affecting a Change of Control or other Extraordinary Transactions Our Articles and Bylaws contain provisions that may discourage persons from acquiring large blocks of common stock or replacing management personnel, thereby potentially delaying or preventing a change of control. For example, the staggered election of directors, described above, makes it difficult to replace a majority of directors in a short period of time. The Articles also specifically authorize the Board to consider non-monetary factors, such as social effects on communities and employees, when considering tender offers, merger proposals, and offers to purchase substantially all of our assets. This provision expands the grounds on which the Board might reject those types of transactions. Other provisions of the Articles make it difficult for a person or entity already controlling a large amount of our common stock to increase that ownership interest. For example, fair price provisions impose special requirements for shareholder and Board approval in connection with transactions involving a person or entity holding at least 20percent of our common stock. Moreover, management has no duty to call special meetings of the shareholders unless requested to do so by persons representing at least 25percent of the voting power of our common stock. This 25percent threshold makes it difficult for a shareholder to force Board action or seek shareholder ratification. Neither the Bylaws nor Articles abrogate any special requirements that the Act imposes on change-of-control transactions. Therefore, we are subject to the Act's requirement that mergers, asset sales, and dissolutions be ratified by two-thirds of any voting group entitled to vote on the transaction. Warrants As of November 1, 2009, 90 shareholders held outstanding warrants to purchase a total of 699,642 shares of common stock. The warrants have a five-year term from date of issuance, and are exercisable in whole or in part at any time at an exercise price of $6.50 per share. Alternatively, warrant holders may satisfy the exercise price through a "cashless exercise" pursuant to a formula provided in each warrant. The exercise price and the number of shares covered by the warrants are subject to proportional adjustment in the event of any stock splits or stock dividends and other adjustment in the event of certain corporate transactions. The exercise price and number of shares covered by the warrants issued to the selling shareholder will also be adjusted in the event we issue shares at a price per share that is less than the fair market value of our stock on the date of issuance, subject to certain exceptions. -13- SELLING SHAREHOLDER The table below sets forth information concerning the resale of our shares by the selling shareholder. The selling shareholder acquired our securities pursuant to a private placement. We will not receive any proceeds from the resale of our common stock by the selling shareholder. The selling shareholder has not held any position or office or had any other material relationship with us or any of our predecessors or affiliates within the past three years. The following table is based on information provided to us by the selling shareholder and is as of the date of this prospectus. Because the selling shareholder may offer all or some portion of our common stock, no estimate can be given as to the amount of shares that will be held by the selling shareholder upon termination of this offering. For purposes of the table below, however, we have assumed that after termination of this offering, none of the shares covered by this prospectus will be held by the selling shareholder. Name of Selling Shareholder Number of shares of Common Stock owned before the offering Number of shares of Common Stock being registered Percentage of Common Stock owned before the offering Number of shares of Common Stock owned after the offering Percentage of Common Stock owned after the offering Ithan Creek Master Investors (Cayman) L.P. (1) 556,000 5.49% (3) - (1) Wellington Management Company, LLP (Wellington) is an investment adviser registered under the Investment Advisers Act of 1940, as amended. Wellington, in such capacity, may be deemed to share beneficial ownership of the shares held by its client accounts. (2) This number represents the shares currently held by the selling shareholder and does not include any additional shares which may be issued to the selling shareholder upon exercise of warrants. (3) Percentage ownership is based on 10,121,853 shares of our common stock outstanding, and the number of shares of common stock actually owned before the offering by the selling shareholder, as reflected above. -14- PLAN OF DISTRIBUTION We are registering common stock issued, or issuable upon the exercise of warrants, to the selling shareholder to permit the resale of these shares from time to time after the date of this prospectus. We will not receive any of the proceeds from the sale of our common stock by the selling shareholder. We will bear all fees and expenses incident to our obligation to register the common stock. The selling shareholder may sell all or a portion of the common stock beneficially owned by it and offered hereby from time to time directly or through one or more underwriters, broker-dealers or agents. If the common stock is sold through underwriters or broker-dealers, the selling shareholder will be responsible for underwriting discounts or commissions or agent's commissions. The common stock may be sold on any national securities exchange or quotation service on which the securities may be listed or quoted at the time of sale, in the over-the-counter market or in transactions otherwise than on these exchanges or systems or in the over-the-counter market and in one or more transactions at fixed prices, at prevailing market prices at the time of the sale, at varying prices determined at the time of sale, or at negotiated prices. These sales may be effected in transactions which may involve crosses or block transactions. The selling shareholder may use any one or more of the following methods when selling shares: · ordinary brokerage transactions and transactions in which the broker-dealer solicits purchasers; · block trades in which the broker-dealer will attempt to sell the shares as agent but may position and resell a portion of the block as principal to facilitate the transaction; · purchases by a broker-dealer as principal and resale by the broker-dealer for its account; · an exchange distribution in accordance with the rules of the applicable exchange; · privately negotiated transactions; · settlement of short sales entered into after the effective date of the registration statement of which this prospectus is a part; · broker-dealers may agree with the selling shareholder to sell a specified number of such shares at a stipulated price per share; · through the writing or settlement of options or other hedging transactions, whether such options are listed on an options exchange or otherwise; · a combination of any such methods of sale; and · any other method permitted pursuant to applicable law. The selling shareholder also may resell all or a portion of the shares in open market transactions in reliance upon Rule 144 under the Securities Act, as permitted by that rule, or Section 4(1) under the Securities Act, if available, rather than under this prospectus, provided that they meet the criteria and conform to the requirements of those provisions. Broker‑dealers engaged by the selling shareholder may arrange for other broker‑dealers to participate in sales. If the selling shareholder effects such transactions by selling common stock to or through underwriters, broker-dealers or agents, such underwriters, broker-dealers or agents may receive commissions in the form of discounts, concessions or commissions from the selling shareholder or commissions from purchasers of the common stock for whom they may act as agent or to whom they may sell as principal. Such commissions will be in amounts to be negotiated, but, except as set forth in a supplement to this Prospectus, in the case of an agency transaction will not be in excess of a customary brokerage commission in compliance with applicable regulations of the Financial Institutions Regulatory Authority, or FINRA. -15- In connection with sales of common stock or otherwise, the selling shareholder may enter into hedging transactions with broker-dealers or other financial institutions, which may in turn engage in short sales in the course of hedging in positions they assume. The selling shareholder may also sell common stock short and if such short sale shall take place after the date that this Registration Statement is declared effective the selling shareholder may deliver common stock covered by this prospectus to close out short positions and to return borrowed shares in connection with such short sales. The selling shareholder may also loan or pledge common stock to broker-dealers that in turn may sell such shares, to the extent permitted by applicable law. The selling shareholder may also enter into option or other transactions with broker-dealers or other financial institutions or the creation of one or more derivative securities which require the delivery to such broker-dealer or other financial institution of shares offered by this prospectus, which shares such broker-dealer or other financial institution may resell pursuant to this prospectus (as supplemented or amended to reflect such transaction). Notwithstanding the foregoing, the selling shareholder has been advised that it may not use shares registered on this registration statement to cover short sales made prior to the date the registration statement, of which this prospectus forms a part, has been declared effective by the Securities and Exchange Commission.
